193 F.2d 118
SIERCOVICH,v.McDONALD, Warden.
No. 13711.
United States Court of Appeals Fifth Circuit.
Dec. 14, 1951.

V. George Siercovich, in propria persona.
Warren G. Moore, U.S. Atty., Tyler, Tex., for appellee.
Before HOLMES, RUSSELL, and RIVES, Circuit Judges.
HOLMES, Circuit Judge.


1
This is a sketchy and very unsatisfactory record.  It does not show for what offense the appellant was indicted, but does show that he pled not guilty to the charge against him, whatever it was; and later, upon motion of the United States Attorney, the indictment was dismissed.  Subsequent to this dismissal the appellant was again indicted for what is alleged to be the same offense, without naming it.  He was tried before the court without a jury on or about July 17, 1950, and sentenced to serve thirteen months in prison.  At some unspecified later date, the appellant filed a motion to vacate the sentence, which was denied on March 26, 1951; and no appeal was taken from this decision.  On May 3, 1951, while in the custody of the Warden of The Federal Correctional Institution at Texarkana, Texas, appellant filed a petition for a writ of habeas corpus, alleging double jeopardy.  This petition was denied on June 1, 1951.


2
Appellant was discharged on June 1st, 1951, from said Federal Institution at Texarkana, Texas, with allowance of time for good conduct, and was placed under parole supervision, which terminated August 18, 1951.  This appeal was taken on June 11, 1951, after appellant had been released on parole, and appellant is not confined or restrained of his liberty at this time.  Since the appellant is no longer restrained by the Warden, the case has become moot, and the appeal should be dismissed.  Weber v. Squier, Warden, 315 U.S. 810, 62 S. Ct. 800, 86 L. Ed. 1209; Van Meter v. Sanford, Warden, 5 Cir., 99 F.2d 511; Weber v. Hunter, Warden, 10 Cir., 137 F.2d 926; Biron v. Collins, 5 Cir., 145 F.2d 758; Factor v. Fox, Warden, 6 Cir., 175 F.2d 626.


3
Appeal dismissed.